—In an action, inter alia, to recover damages sustained as a result of the defendants’ alleged deceptive and illegal sales and financial practices, the defendants appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Westchester County (Wood, J.), entered July 23, 1991, as which, inter alia, granted the plaintiffs’ motion to strike the answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants’ extensive delay in responding to the plaintiffs’ interrogatories permits an inference that the delay in this case was willful, evasive, and obstructive (see, Wolfson v Nassau County Med. Ctr., 141 AD2d 815; Linwood Roofing & Contr. Co. v Olit Assocs., 123 AD2d 840). Under the circumstances presented in this case, we find that the court’s decision to sanction the defendants by striking the answer constituted a sound exercise of its discretion. Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.